Name: 86/8/EEC: Council Decision of 20 January 1986 on the conclusion of an Agreement in the form of exchanges of letters between the European Economic Community and the Kingdom of Norway concerning reciprocal trade in cheese
 Type: Decision
 Subject Matter: information and information processing;  Europe;  trade policy;  processed agricultural produce;  European construction
 Date Published: 1986-01-29

 Avis juridique important|31986D000886/8/EEC: Council Decision of 20 January 1986 on the conclusion of an Agreement in the form of exchanges of letters between the European Economic Community and the Kingdom of Norway concerning reciprocal trade in cheese Official Journal L 022 , 29/01/1986 P. 0025 - 0025*****COUNCIL DECISION of 20 January 1986 on the conclusion of an Agreement in the form of exchanges of letters between the European Economic Community and the Kingdom of Norway concerning reciprocal trade in cheese (86/8/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Temporary Arrangement between Norway and the European Economic Community on joint discipline in their trade in cheese (1), Having regard to the proposal from the Commission, Whereas the abovementioned Arrangement expired on 31 December 1985 and whereas it is advisable, in the light of experience, to conclude a new Agreement; Whereas the Commission entered into negotiations on this matter with the Kingdom of Norway and whereas a satisfactory agreement has been reached with that country, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of exchanges of letters between the European Economic Community and the Kingdom of Norway concerning reciprocal trade in cheese is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement referred to in Article 1 in order to bind the Community. Done at Brussels, 20 January 1986. For the Council The President G. BRAKS (1) OJ No L 345, 6. 12. 1982, p. 25.